UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1626



MELVIN ABDULLAH EL-AMIN,

                                                Plaintiff - Appellant,

          versus


KIEWIT/SHEA, a joint venture; GUSTAV C. VOIGT,
M.D.,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-889-CCB)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Abdullah El-Amin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil action alleging employment discrimination and related claims.

We have reviewed the record and the district court’s opinion,

dismissing the action as malicious under 28 U.S.C.A. § 1915(e)(2)

(West Supp. 1998), and find no reversible error. Accordingly, we

affirm   on   the   reasoning   of   the   district   court.   El-Amin   v.

Kiewit/Shea, No. CA-98-889-CCB (D. Md. Apr. 1, 1998). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2